Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 1 of 20 Page ID #:1



1    COSTALAW
2
     JOSEPH P. COSTA, ESQ. (CA SBN: 130131)
     DARIUS ANTHONY VOSYLIUS, ESQ. (CA SBN: 175030)
3    17383 SUNSET BLVD., SUITE A-350
4
     PACIFIC PALISADES, CA 90272
     PHONE: (310) 394-6611
5    FAX: (310) 394-6612
     E-MAIL: JOSEPH.COSTA@COSTALAW.COM
6

7
     ATTORNEYS FOR PLAINTIFF
8    SAVVIER FITNESS LLC
9

10
                           UNITED STATES DISTRICT COURT
11
                  CENTRAL DISTRICT OF CALIFORNIA- CENTRAL DISTRICT
12
                                            Case No.
13

14
                                              Complaint for (1) Infringement of Pa-
                                              tent No. 8,382,645; (2) Infringement
15   SAVVIER FITNESS LLC, A CALIFORNIA        of Patent No. 9,011,294; (3) In-
     LIMITED LIABILITY COMPANY;               fringement of Registered Trademark;
16
                                              (4) Unfair Competition (15 U.S.C.
17                                            §1125(a)); (5) Unfair Competition
          Plaintiff,                          (Cal. Bus. & Prof. Code §17200); (6)
18
                                              Dissemination of false advertisements
19                                            (15 U.S.C. §52); (7) Deceptive Trade
                 v.                           Practices (15 U.S.C. §52); (8) False
20
                                              Advertising (Cal. Bus. & Prof. Code
21                                            §17500); (9) False Designation Of
22
     TARGET CORPORATION, a Minnesota          Origin/Unfair Competition or Mis-
     Corporation; TARGET BRANDS, INC., a      leading Advertising 15 U.S.C.
23
     Minnesota Corporation, and Does 1-10,
                                              §1125(a); (10) California Common
24                                            Law Unfair Competition; and (11)
          Defendants.                         Declaratory Relief
25                                            Jury Trial Demanded
26

27

28

     Complaint                         1       SAVVIER FITNESS, LLC v.. TAR-
                                                                  GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 2 of 20 Page ID #:2



1
            Plaintiff SAVVIER FITNESS LLC (“SF” or “Plaintiff”) files this complaint
2
     against Target Brands, Inc. (“Target Brands”) and Target Corporation (“Tar-
3
     get”)[Target Brands and Target shall collectively be referred to as the “Defendants”],
4
     and Does 1 to 10 as follows.
5
                                     JURISDICTION AND VENUE
6
            1.      This Court has subject-matter jurisdiction over the federal claims under
7
     15 U.S.C. §1121 (trademark), 28 U.S.C. §§1331 and 1338 (federal question); 35
8
     U.S.C. §1 et seq. (patent), 35 U.S.C. §271 (patent), and 28 U.S.C. §1338(b) (state law
9
     claims of unfair competition when joined with a substantial and related claim under
10
     the trademark laws).
11
            2.      This Court has personal jurisdiction over Defendants because they ship,
12
     distribute, offer for sale, sell, and advertise their infringing products in California and
13
     in this district. This Court has personal jurisdiction over Defendants because at all rel-
14
     evant times, Defendants committed the acts alleged in this Complaint in California
15
     and in this district.
16
            3.      Venue is proper under 28 U.S.C. §1391(b)(c)(2) against Defendants be-
17
     cause a substantial part of the events or omissions giving rise to the claim occurred in
18
     this judicial district.
19
                                             PARTIES
20
            4.      Plaintiff Savvier is a California Limited Liability Company with a place
21
     of business at 1493 Poinsettia Ave., Suite 139, Vista, CA 92081.
22
            5.      Upon information and belief, defendant Target Brands is a Minnesota
23
     corporation with its principal place of business located at 1000 Nicollet Mall, Minne-
24
     apolis, MN 554035. Target Brands is the manufacturer of a line of “All in Motion
25
     Products”, which includes slider exercise discs that are central to Savvier’s infringe-
26
     ment claims.
27

28

     Complaint                                2        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 3 of 20 Page ID #:3



1
           6.        Upon information and belief, Target is a Minnesota corporation with its
2
     principal place of business located at 1000 Nicollet Mall, Minneapolis, MN 554035.
3
     Target is a national retailer that sells a line of “All in Motion Products”, and “Tone it
4
     Up” products, which include slider exercise discs that are central to Savvier’s in-
5
     fringement claims.
6
                     SAVVIER’S ASSERTED TRADEMARKS (“Marks”) and PA-
7
     TENTS
8
                7.     Plaintiff Savvier is the owner of federal trademark registrations to the
9
       mark Gliding for its fitness sliding discs (“Mark”), Reg. No. 3285762 (IC 028 and
10
     041), and 3301646 (IC 009) issued by the United States Patent and Trademark Office
11
       (“USPTO”) on August 28, 2007, and October 2, 2007, respectively (the “Mark”).
12
           8.        Plaintiff is also the owner of the patented technology embodied in its
13
     Gliding discs, utility patent (#8382645)[the “Utility Patent”] and utility patent
14
     (#9011294)[the “Apparatus Patent”, the Utility Patent and Apparatus Patent shall col-
15
     lectively be referenced as the “Patents”].
16
           9.        As of May 2004, Plaintiff Savvier’s predecessors (Savvier L.P. and Sav-
17
     vier Inc.) began using the Gliding Mark on products sold in the United States and
18
     worldwide. The Gliding Mark quickly came to signify the quality and reputation of
19
     Plaintiff Savvier’s products.
20
           10. Affidavits have been filed pursuant to Sections 8 and 15 of the Lanham Act,
21
     15 U.S.C. §§1058 and 1065, and this registration is incontestable.
22
           11. The Gliding patents relate to an innovative fitness product and design by
23
     co-inventors Mindy Mylrea and Jeff Tuller, namely a sliding exercise disc along the
24
     floor surface that allows its user to perform a series of exercises.
25
           12.       Jeff Tuller is a co-founder of Savvier LP in 2003 and of the successor fit-
26
     ness company Savvier Fitness LLC in 2018 and has been in the business of develop-
27
     ing, marketing and selling numerous successful fitness products that include the Bend-
28

     Complaint                                 3         SAVVIER FITNESS, LLC v.. TAR-
                                                                            GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 4 of 20 Page ID #:4



1
     er Ball®, Six Second Abs®, Tabata Bootcamp®, Flirty Girl Fitness®, and The Booty
2
     Kicker®.
3
           13.      Mindy Mylrea, the co-inventor of the Gliding disc, is a mother of three
4
     and a master trainer with over 30 years in the fitness industry (she is a Fitness Instruc-
5
     tor of the Year, and Fitness Trainer of the Year, both awarded by International Fitness
6
     Organizations). Ms. Myrea is on the pro development team for SCHWINN® Cycling,
7
     BODY BAR®, FLIRTY GIRL FITNESS®, and is the creator of TABATA
8
     BOOTCAMP®, a popular line of DVD fitness instruction. She, along with her hus-
9
     band Bruce, are the founders of the non-profit organization One Day To Wellness,
10
     which provides education around the world to help people transform their lives to
11
     healthier lifestyles of nutrition and exercise, which arose after Bruce’s struggles with
12
     cancer.
13
      DEFENDANTS’ ACCUSED PRODUCT AND ACTIONS RELATED THERE-
14
                                                 TO
15
               14. Defendant Target Brands is using Plaintiff’s Gliding Mark to manufacture
16
     and brand their own near identical product as “Gliding Core Discs”, which they sell
17
     both online and in Target retail stores. This false branding exists prominently on the
18
     outside front of the box of this product in a larger font than the rest of the product de-
19
     scription, and likewise, on the back of the product box in a larger font. Target Brands
20
     also refers to its product as “Gliding Core Discs” in the inside instructions for the
21
     product, all of which is likely to cause consumer confusion between Target Brands
22
     “Gliding Core Discs” and Plaintiff’s “Gliding Discs.” Defendant Target also advertis-
23
     es its “Gliding Core Discs” on the Internet. In addition, Defendant Target sells the in-
24
     fringing product of others, such as “Tone it Up”, which directly infringes Plaintiff’s
25
     Apparatus and Utility Patent. The packaging of the “Tone it Up” product sold by Tar-
26
     get refers consumers to the “Tone it Up” website where Plaintiff’s “Gliding” trade-
27
     mark is utilized in an infringing and confusing manner referring to the “Tone it Up”
28

     Complaint                               4        SAVVIER FITNESS, LLC v.. TAR-
                                                                         GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 5 of 20 Page ID #:5



1
     product as Tone it Up “Gliding Discs”. Defendant Target also maintains a website,
2
     Target.com, which markets other products that infringe Plaintiff’s Marks and Patents.
3
           15.     Defendants, either alone or in conjunction with others, have infringed,
4
     contributed to infringement, and/or induced infringement of Plaintiff’s Marks and Pa-
5
     tents using, selling and/or offering to sell, and/or causing others to use, sell and/or of-
6
     fer to sell, Defendant Target Brands “Gliding Core Discs”, the Tone it Up “Gliding
7
     Discs”, and the products of others that infringe upon Plaintiff’s rights (the "Accused
8
     Products").
9
           16.     Upon information and belief, Defendants are advertising for sale and of-
10
     fering the Accused Products for sale in the United States and in this district.
11
     Upon information and belief, Defendants are infringing on Plaintiff’s Marks and Pa-
12
     tents by operating Target.com and offering the Accused Products for sale through this
13
     website in the United States and within this district. Target.com offers the Accused
14
     Products for sale and delivery to citizens in the United States and in this district.
15
           17.     Upon information and belief, Defendants have participated in the website
16
     advertising for the Accused Products either alone or in conjunction with others in
17
     those website advertising postings and knowingly, willfully, and deliberately partici-
18
     pated jointly with the other Defendants to infringe on Plaintiff’s Patents and Marks in
19
     the United States and in this district.
20
           18.     Upon information and belief, Defendants have knowingly, willfully, and
21
     deliberately disseminated advertisements regarding the Accused Products through
22
     websites including Facebook, Twitter and Instagram which are readily available to cit-
23
     izens in the United States and this district.
24
           19.     Mr. Tuller’s and Ms. Myrea’s vanguard gliding disc technology described
25
     and claimed in the patents-in-suit has been adopted and used by fitness centers, in-
26
     structors, and consumers worldwide. Moreover, current fitness industry leaders have
27
     recognized the value of the Patents resultant from the patent-in-suit.
28

     Complaint                                 5       SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 6 of 20 Page ID #:6



1
           20.    The ‘645 patent issued on February 26, 2013. The inventors of the ‘645
2
     patent are Jeff Tuller and Mindy Mylrea. The ‘645 patent is now, and has been at all
3
     times since its date of issue valid and enforceable.
4
           21.    The ‘294 patent issued on April 21, 2015. The inventors of the ‘294 pa-
5
     tent are Jeff Tuller and Mindy Mylrea. The ‘294 patent is now, and has been at all
6
     times since its date of issue, valid and enforceable.
7
           DEFENDANTS’ INFRINGING ACTIVITIES AND NOTICE THEREOF
8
           22.    Defendants have been, currently are and continue to directly and/or indi-
9
     rectly infringe one of more claims of the Gliding disc Patents by making, using, sell-
10
     ing, offering to sell and/or importing into the United States one or more products
11
     and/or services that infringe the Gliding disc Patents or that are specially adapted for
12
     use in infringing products. Such activities include (1) sales and distribution of infring-
13
     ing sliding discs through corporate owned retail stores, including stores located in this
14
     district to customers in this district for use in this district; (2) sales and distribution of
15
     infringing sliding discs, through online offerings accessible by a search of customers
16
     in the district on the Internet, knowingly for use by the customers in this district; (3)
17
     direct solicitation of sales and actual sales of infringing sliding discs to customers, in-
18
     cluding customers in this district, via defendant Target’s online websites including but
19
     not limited to https://www.target.com/; (4) knowingly communicating with customers,
20
     including customers located in this district, through telephone and online contacts for
21
     technical support of the infringing use of sliding discs and associated services sold by
22
     defendant Target; (5) conducting marketing, promotion, and advertising activities for
23
     infringing sliding discs within this district and elsewhere in the United States, such ac-
24
     tivities thereby including offers to sell directed at customers in this district; (6) provid-
25
     ing instructions, support and services to customers who are infringing the Gliding disc
26
     Patents, including customers in the district, and (7) engaging in licensing agreements
27

28

     Complaint                                 6        SAVVIER FITNESS, LLC v.. TAR-
                                                                           GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 7 of 20 Page ID #:7



1
     with companies, including companies located in this district, for the marketing, adver-
2
     tising, sales, support and use of sliding discs that infringe the Gliding disc Patents.
3
            23.    Upon information and belief, Defendants indirectly infringe one or more
4
     claims of the Gliding disc Patents by knowingly making, using, offering to sell or im-
5
     porting into the United States one or more materials or components of the claimed in-
6
     ventions of the Gliding disc Patents for use in practicing the patent inventions.
7
            24.    Upon information and belief, Defendants have continued to infringe the
8
     patents-in-suit, despite their knowledge of them and in reckless disregard for Plain-
9
     tiff’s Patent rights.
10
            25.    Plaintiff has been irreparably harmed by the Defendants’ infringement of
11
     its valuable Patent rights. Moreover, Defendants’ unauthorized, infringing use of
12
     Plaintiff’s Patented methods and design has threatened the value of this intellectual
13
     property because Defendants’ conduct results in Plaintiff’s loss of its lawful Patent
14
     rights to exclude others from making, using, selling, offering to sell and or importing
15
     the Patented inventions.
16
            26.    Defendants’ disregard for Plaintiff’s property rights similarly threatens
17
     Plaintiff’s relationships with current and potential licensees of this intellectual proper-
18
     ty. Defendants will derive a competitive advantage over any of Plaintiff’s existing and
19
     future licensees from using Plaintiff’s Patented technology without paying compensa-
20
     tion for such use. Accordingly, unless and until Defendants’ are enjoined from contin-
21
     ued acts of infringement, Plaintiff will suffer further irreparable harm for which there
22
     is no adequate remedy at law.
23
                                FIRST CAUSE OF ACTION
24
                   (Infringement of U.S. Patent No. 8,382,645, against all Defendants)
25
            27.    Plaintiff incorporates paragraphs 1 through 26 by reference as if fully
26
     stated within this paragraph.
27

28

     Complaint                                7        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 8 of 20 Page ID #:8



1
           28.    Defendants either make, use, sell and offer to sell, and/or import into the
2
     United States for subsequent use and sale sliding disc products that infringe, directly
3
     and/or indirectly, or which employ components, and or steps that make use of prod-
4
     ucts that infringe, directly and/or indirectly, one or more claims of the ‘645 patent.
5
           29.    Defendants have been, and are now, infringing, inducing the infringement
6
     of, and contributing to infringement of the ‘645 patent by making, using, selling, of-
7
     fering to sell and importing into the United States sliding disc products, the use of
8
     which is covered by one or more claims of the ‘645 patent. These infringements in-
9
     clude, but are not limited to the Target Brands Gliding Disc’s infringement of Claim 1
10
     of the ‘645 patent, and Tone it Ups infringement of Claims 1, 2, 3, 5 and 6 of the ‘645
11
     patent.
12
           30.    Defendants continuing acts of infringement constitute willful infringe-
13
     ment of the ‘645 patent. Despite demand being made by Plaintiff to cease its infring-
14
     ing activities, Defendants have refused and failed to do so.
15
           31.    Defendants’ activities infringing the ‘645 patent have damaged Plaintiff
16
     and will continue to cause irreparable harm unless such infringing activities are en-
17
     joined by this Court.
18

19
                               SECOND CAUSE OF ACTION
20
                  (Infringement of U.S. Patent No. 9,011,294, against all Defendants)
21
           32.    Plaintiff incorporates paragraphs 1 through 26 by reference as if fully
22
     stated within this paragraph.
23
           33.    Defendants either make, use, sell and offer to sell, and/or import into the
24
     United States for subsequent use and sale sliding disc products that infringe, directly
25
     and/or indirectly, or which employ components, and or steps that make use of prod-
26
     ucts that infringe, directly and/or indirectly, claims of the ‘294 Apparatus Patent.
27
     These infringements include, but are not limited to the Target Brands Gliding Disc In-
28

     Complaint                               8         SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 9 of 20 Page ID #:9



1
     fringement of Claims 1, 2, 3, 4, 5, 6, 7, 13, 14, and 16 of Plaintiff’s ‘294 Apparatus
2
     Patent and Tone it Ups infringement of Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 13, 14, 16,
3
     17, 18, and 19 of Plaintiff’s ‘294 Apparatus Patent.
4
           34.    The designs of the sliding disc products made, used, sold and offered for
5
     sale, and/or imported into the United States for subsequent use and sale by Defendants
6
     are so similar to the claimed design of the ‘294 patent that a purchaser familiar with
7
     the prior art would be deceived by the similarity between the claimed design and the
8
     designs of the infringing sliding disc products of Defendants, “inducing him to pur-
9
     chase one supposing it to be the other”.
10
           35.    Defendants continuing acts of infringement constitute willful infringe-
11
     ment of the ‘294 Apparatus Patent. Despite demand being made by Plaintiff to cease
12
     its infringing activities, Defendants have refused and failed to do so.
13
           36.    Defendants’ activities infringing the ‘294 Apparatus Patent have dam-
14
     aged Plaintiff and will continue to cause Plaintiff irreparable harm unless such infring-
15
     ing activities are enjoined by this Court.
16

17
                                 THIRD CAUSE OF ACTION
18
     (Infringement of a Registered Trademark (15 U.S.C. §1114), Against All Defend-
19
                                                  ants)
20
           37.    Plaintiff hereby incorporates by reference each of the allegations set forth
21
     in paragraphs 1 through 26 of this Complaint as though fully set forth in this cause of
22
     action.
23
           38.    Defendants have used Plaintiff’s Gliding Mark (Reg. #3285762) in com-
24
     merce by manufacturing (on information and belief), advertising and selling the Ac-
25
     cused Products with the Gliding Mark without the consent of Plaintiff, the registrant of
26
     said Mark.
27

28

     Complaint                                9           SAVVIER FITNESS, LLC v.. TAR-
                                                                             GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 10 of 20 Page ID #:10



 1
            39.     Defendants have manufactured (on information and belief), advertised,
 2
     and sold the Accused Products with the Gliding Mark in commerce in a manner that is
 3
     likely to cause consumer confusion and deceive the public regarding the source, spon-
 4
     sorship, and/or affiliation of those Marks and products associated with the Marks. De-
 5
     fendants’ sale of the infringing Accused Products is therefore unlawful and is causing
 6
     irreparable harm to Plaintiff’s brands.
 7
            40.     Defendants’ actions as described herein constitute direct and/or contribu-
 8
     tory trademark infringement in violation of 15 U.S.C. §1114(1)(a)-(b).
 9
            41.     As a proximate result of Defendants’ trademark infringement, Plaintiff
10
     has been damaged in an amount believed to exceed the sum of $75,000.00 to be prov-
11
     en at trial.
12
            42.     Plaintiff alleges upon information and belief that, as a proximate result of
13
     Defendants’ trademark infringement, Defendants have unlawfully profited in an
14
     amount to be proven at trial.
15
            43.     At all relevant times, Defendants acted intentionally and/or willfully in
16
     using Plaintiff’s Mark in their advertising, knowing Plaintiff’s Mark belongs to Plain-
17
     tiff, and that Defendants were not and are not authorized to use Plaintiff’s Marks in
18
     advertising the Accused Products. On April 23, 2020, Plaintiff wrote to Defendant
19
     Target demanding that it cease and desist such sales, however, it has refused to do so.
20
     Plaintiffs are therefore entitled to recovery of treble damages pursuant to 15 U.S.C.
21
     §1117(b).
22
            44.     Defendants’ knowing, intentional and/or willful actions make this an ex-
23
     ceptional case, entitling Plaintiff to an award of reasonable attorney fees pursuant to
24
     15 U.S.C. §1117(a).
25
            45.     Defendants’ actions also constitute the use by Defendants of one or more
26
     “counterfeit marks” as defined in 15 U.S.C. §1116(d)(1)(B). Plaintiff therefore re-
27

28

     Complaint                                 10       SAVVIER FITNESS, LLC v.. TAR-
                                                                           GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 11 of 20 Page ID #:11



 1
     serves the right to elect, at any time before final judgment is entered in this case, an
 2
     award of statutory damages pursuant to 15 U.S.C. §1117(c)(1) and/or (2).
 3
           46.    The acts of direct and/or contributory trademark infringement committed
 4
     by Defendants have caused, and will continue to cause, Plaintiff irreparable harm un-
 5
     less they are enjoined by this Court and Plaintiff accordingly seeks injunctive relief
 6
     against Defendants as allowed by law.
 7

 8

 9
                                FOURTH CAUSE OF ACTION
10
      (Unfair Competition under Federal Law, 15 U.S.C. § 1125, Against All Defend-
11
                                               ants)
12
           47.    Plaintiff hereby incorporates by reference each of the allegations set forth
13
     in paragraphs 1 through 26 of this Complaint as though fully set forth in this cause of
14
     action.
15
           48.    Defendants have used the Mark in manufacturing (on information and be-
16
     lief), advertising, and selling the Accused Products in such a way that is likely to
17
     cause confusion, or to cause mistake or to deceive as to the affiliation, connection, or
18
     association of Plaintiff’s Gliding Marks with the Accused Products, when such are
19
     Plaintiff’s brand that is separate from Defendants’ Accused Products.
20
           49.    Plaintiff hereby alleges federal unfair competition in violation of Section
21
     43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Defendants' adoption and use of the
22
     Plaintiff’s Marks, or approximations or simulations thereof, as hereinabove pleaded,
23
     constitutes use of a false designation of origin or a false representation, which wrong-
24
     fully and falsely designates, describes or represents the origins of Defendants' prod-
25
     ucts and business as originating from or being in connection with Plaintiff when this is
26
     not the case, and thereby constitutes a false description or representation used in inter-
27
     state commerce readily available to citizens in the United States and this district.
28

     Complaint                               11        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 12 of 20 Page ID #:12



 1
     Plaintiff has been and is continuing to be damaged by such violation and has no ade-
 2
     quate remedy at law. Defendants' unlawful and willful conduct will continue to dam-
 3
     age Plaintiff unless enjoined by this Court. Based on Defendants' previous and contin-
 4
     uing knowledge of Plaintiff’s Federally Registered Marks and continued activities,
 5
     Defendants' federal unfair competition violation is willful.
 6

 7
                                  FIFTH CAUSE OF ACTION
 8
      (Unfair Competition (Cal. Bus. & Prof. Code § 17200), Against All Defendants)
 9
           59.    Plaintiff hereby incorporates by reference each of the allegations set forth
10
     in paragraphs 1-26 of this Complaint as though fully set forth in this cause of action.
11
           60.    Plaintiff hereby alleges Defendants have committed unlawful and/or
12
     fraudulent acts and/or conduct by using Plaintiff’s trademarks and thereby misleading
13
     consumers in California as to the source of the product, when in fact Plaintiff is the
14
     sole owner of the Marks and Defendants are neither the owners nor authorized by the
15
     Plaintiff in any manner. Such actions are misleading consumers since Defendants are
16
     not and have never been authorized by Plaintiff to make, manufacture, distribute, sell,
17
     advertise, or offer to sell Defendants’ Accused Products using Plaintiff’s Mark.
18
           61.    Defendants have knowingly, willfully, and deliberately committed fraud-
19
     ulent acts and/or conduct that falsely represents, or is likely to confuse, mislead, or de-
20
     ceive purchasers, customers, or members of the public to believe that the unauthorized
21
     products imported, exported, manufactured, reproduced, distributed, assembled, ac-
22
     quired, purchased, offered, sold, transferred, brokered, consigned, distributed, stored,
23
     shipped, marketed, advertised and/or promoted by Defendants originate from Plaintiff,
24
     or that said merchandise has been sponsored, approved, licensed by, or associated with
25
     Plaintiff or is in some way, connected or affiliated with Plaintiff to compete unfairly
26
     against Plaintiff. Plaintiff has been and is being damaged by such violation and has no
27
     adequate remedy at law. Defendants' unlawful and willful conduct will continue to
28

     Complaint                               12        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 13 of 20 Page ID #:13



 1
     damage Plaintiff unless enjoined by this Court. Based on Defendants' previous and
 2
     continuing knowledge of Plaintiff’s Marks, and sales of their products, Defendants'
 3
     California unfair competition violation is willful under California Business and Pro-
 4
     fessions Code sections 17200 - 17209 (“UCL”) and affected consumers are entitled to
 5
     an order from this Court designed to restore through an appropriate disgorgement of
 6
     profits Defendants’ ill-gotten gains .
 7
                                 SIXTH CAUSE OF ACTION
 8
     (Dissemination of False Advertisements (15 U.S.C. §52), Against All Defendants)
 9
           62.    Plaintiff hereby incorporates by reference each of the allegations set forth
10
     in paragraphs 1 through 26 of this Complaint as though fully set forth in this cause of
11
     action.
12
           63.    Plaintiff hereby alleges Defendants have knowingly, willfully, and delib-
13
     erately disseminated false advertisements through Target websites and the Internet
14
     which are readily available to citizens in the United States and this district. The adver-
15
     tisements knowingly, willfully, and deliberately disseminated by Defendants used
16
     Plaintiff’s distinctive Mark. Defendants know that they have no right to use the Mark.
17
     The effect of the dissemination of these false advertisements by Defendants is nega-
18
     tive on consumers as it is meant to confuse, mislead, or deceive purchasers, customers,
19
     or members of the public to believe that the unauthorized products imported, exported,
20
     manufactured, reproduced, distributed, assembled, acquired, purchased, offered, sold,
21
     transferred, brokered, consigned, distributed, stored, shipped, marketed, advertised
22
     and/or promoted by Defendants originate from Plaintiff, or that said merchandise has
23
     been sponsored, approved, licensed by, or associated with Plaintiff or is in some way,
24
     connected or affiliated with Plaintiff to compete unfairly against Plaintiff.
25
           64.    Plaintiff has been and is being damaged by such violation and has no ad-
26
     equate remedy at law. Defendants' unlawful and willful conduct will continue to dam-
27
     age Plaintiff unless enjoined by this Court. Based on Defendants' previous and con-
28

     Complaint                                13       SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 14 of 20 Page ID #:14



 1
     tinuing knowledge of Plaintiff’s Marks, and their continued sales of their products,
 2
     Defendants' knowingly, willfully, and deliberately disseminated false advertisements
 3
     offering for sale the Accused Products through websites readily available to citizens in
 4
     the United States and this district.
 5

 6
                                  SEVENTH CAUSE OF ACTION
 7
               (Deceptive Trade Practices (15 U.S.C. §52), Against All Defendants)
 8
               65.   Plaintiff incorporates by reference each of the allegations set forth in par-
 9
     agraphs 1 through 26 of this Complaint as though fully set forth in this cause of action.
10
               66.   Defendants’ actions set forth herein constitute continued violations of the
11
     Federal Uniform Deceptive Trade Practices Act (UDTPA) (15 U.S.C. §52, et seq.).
12
               67.   As a proximate result of Defendants’ deceptive trade practices, Plaintiff
13
     has been damaged in an amount exceeding $75,000.00 to be proven at trial.
14
               68.   Plaintiff alleges upon information and belief that, as a proximate result of
15
     Defendants’ deceptive trade practices, Defendants have unlawfully profited in an
16
     amount to be proven at trial.
17
               69.   The conduct of each Defendant is causing and, unless enjoined and re-
18
     strained by this Court, will continue to cause, Plaintiff irreparable injury for which
19
     Plaintiff has no adequate remedy at law. Therefore, Plaintiff is entitled to injunctive
20
     relief.
21
               70.   Defendants have willfully and knowingly engaged in deceptive trade
22
     practices in violation of UDTPA (15 U.S.C. 52, et seq.), and therefore Plaintiff is enti-
23
     tled to an award of reasonable attorney fees pursuant to UDTPA (15 U.S.C. 52, et
24
     seq.)
25

26

27

28

     Complaint                                 14        SAVVIER FITNESS, LLC v.. TAR-
                                                                            GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 15 of 20 Page ID #:15



 1
                                EIGHTH CAUSE OF ACTION
 2
       (False Advertising (Cal. Bus. & Prof. Code § 17500), Against All Defendants)
 3
           71.    Plaintiff hereby incorporates by reference each of the allegations set forth
 4
     in paragraphs 1 through 26 of this Complaint as though fully set forth in this cause of
 5
     action.
 6
           72.    Plaintiff hereby alleges Defendants have knowingly, willfully, and delib-
 7
     erately made and are continuing to make false or misleading statements in connection
 8
     with the Accused Products, and Defendants knew, or should have known, that the
 9
     statements were false or misleading before advertising and offering to sell the Accused
10
     Products through websites including Target.com, which are readily available to citi-
11
     zens and residents in California and this district. The false or misleading statements
12
     knowingly, willfully, and deliberately made by Defendants in their advertisements
13
     used Plaintiff’s distinctive registered trademarks for which Defendants know that they
14
     have no right to use, and those registered trademarks represent Plaintiff’s products.
15
     The effect of the false or misleading statements of these advertisements by Defendants
16
     is negative on consumers as it will confuse, mislead, or deceive purchasers, customers,
17
     or members of the public to believe that the unauthorized products imported, exported,
18
     manufactured, reproduced, distributed, assembled, acquired, purchased, offered, sold,
19
     transferred, brokered, consigned, distributed, stored, shipped, marketed, advertised
20
     and/or promoted by Defendants originate from Plaintiff, or that said merchandise has
21
     been sponsored, approved, licensed by, or associated with Plaintiff or is in some way,
22
     connected or affiliated with Plaintiff to compete unfairly against Plaintiff.
23
           73.    Plaintiff has been and is being damaged by such violation and has no ad-
24
     equate remedy at law. Defendants' unlawful and willful conduct will continue to dam-
25
     age Plaintiff unless enjoined by this Court. Based on Defendants' previous and con-
26
     tinuing knowledge of Plaintiff’s Marks, Defendants' are knowingly, willfully, and de-
27
     liberately making false or misleading statements in their advertisements offering for
28

     Complaint                               15        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 16 of 20 Page ID #:16



 1
     sale the Accused Products through websites including Target.com is willful and un-
 2
     lawful under California False Advertising Law (Bus. & Prof. Code, §§ 17500, et seq.)
 3
     and Plaintiff is entitled to an order to restore to consumers Defendants’ profits ob-
 4
     tained through these ill-gotten means.
 5

 6
                                 NINTH CAUSE OF ACTION
 7
        (False Designation of Origin/Unfair Competition or Misleading Advertising
 8
                         (15 U.S.C. §1125(a)), Against All Defendants)
 9
           74.    Plaintiff hereby incorporates by reference each of the allegations set forth
10
     in paragraphs 1 through 26 of this Complaint as though fully set forth in this cause of
11
     action.
12
           75.    Defendants’ actions as described herein constitute a direct and/or contrib-
13
     utory violation of 15 U.S.C. §1125(a)(1)(A), as such actions are likely to: (a) cause
14
     confusion; (b) cause mistake; and/or (c) deceive as to the affiliation, connection, or as-
15
     sociation of Defendants with Plaintiff and/or to the origin, sponsorship, and/or ap-
16
     proval of such goods by Plaintiff.
17
           76.    As a proximate result of Defendants’ trademark infringement, Plaintiff
18
     has been damaged in an amount exceeding $75,000.00 to be proven at trial.
19
           77.    Plaintiff alleges upon information and belief that, as a proximate result of
20
     Defendants’ trademark infringement, Defendants have unlawfully profited in an
21
     amount to be proven at trial.
22
           78.    Defendants’ acts of violating Section 1125 have caused, and will continue
23
     to cause, Plaintiff irreparable harm unless they are enjoined by this Court.
24

25

26

27

28

     Complaint                                16      SAVVIER FITNESS, LLC v.. TAR-
                                                                         GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 17 of 20 Page ID #:17



 1
                                 TENTH CAUSE OF ACTION
 2
               (State Common Law Unfair Competition, Against All Defendants)
 3
           79.     Plaintiff hereby incorporates by reference each of the allegations set forth
 4
     in paragraphs 1 through 26 of this Complaint as though fully set forth in this cause of
 5
     action.
 6
           80.     Defendants have committed acts and/or engaged in conduct by unlawful-
 7
     ly using Plaintiff’s trademarks and thereby misleading consumers in California as to
 8
     the source of the product, making misleading statements that Plaintiff is only a li-
 9
     censed manufacturer of the Plaintiff’s product, when in fact Plaintiff is the sole owner
10
     of the Marks and Defendants are neither the owners nor authorized by the Plaintiff in
11
     any manner. Such actions are misleading consumers since Defendants are not and
12
     have never been authorized by Plaintiff to make, manufacture, distribute, sell, adver-
13
     tise, or offer to sell the Accused Products bearing Plaintiff’s Mark.
14
           81.     Defendants have knowingly, willfully, and deliberately committed fraud-
15
     ulent acts and/or conduct that falsely represents, or is likely to confuse, mislead, or de-
16
     ceive purchasers, customers, or members of the public to believe that the unauthorized
17
     products imported, exported, manufactured, reproduced, distributed, assembled, ac-
18
     quired, purchased, offered, sold, transferred, brokered, consigned, distributed, stored,
19
     shipped, marketed, advertised and/or promoted by Defendants originate from Plaintiff,
20
     or that said merchandise has been sponsored, approved, licensed by, or associated with
21
     Plaintiff or is in some way, connected or affiliated with Plaintiff to compete unfairly
22
     against Plaintiff. Plaintiff has been and is being damaged by such violation and has no
23
     adequate remedy at law. Defendants' unlawful and willful conduct will continue to
24
     damage Plaintiff unless enjoined by this Court. Plaintiff is likewise under California
25
     case law entitled to recover its damages from Defendants incurred as a result of De-
26
     fendants’ unfair competition.
27

28

     Complaint                               17        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 18 of 20 Page ID #:18



 1
                               ELEVENTH CAUSE OF ACTION
 2
                 (Declaratory Relief, against all Defendants, in the Alternative)
 3
           82.     Plaintiff hereby incorporates by reference each of the allegations set forth
 4
     in paragraphs 1 through 26 of this Complaint as though fully set forth in this cause of
 5
     action.
 6
           83.     Plaintiff contends that the facts presented in this Complaint are irrefutable
 7
     and are not a hypothetical state of facts and create an appropriate case or controversy
 8
     under 28 U.S.C. §2201.
 9
           84.     Plaintiff requests the court provide Plaintiff with Declaratory Relief and
10
     that a declaratory judgment be granted under 28 U.S.C. §2201 stating that Defendants
11
     are not authorized to use the Marks.
12

13
                                    REQUEST FOR RELIEF
14
           WHEREFORE, Plaintiffs hereby respectfully request the following relief
15
     against Defendants, jointly and severally, inclusive and each of them as follows:
16
           a.      That this Court adjudge and decree that the Gliding Disk Patents are in-
17
     fringed by Defendants, that Defendants have induced infringement, and that Defend-
18
     ant has contributed to infringement.
19
           b.      That infringement, inducement of infringement, and contributing to in-
20
     fringement by Defendants has been wilfull.
21
           c.      That this Court permanently enjoin Defendants and their officers, direc-
22
     tors, agents, servants, employees, attorneys, successors, licensees, assigns, and all oth-
23
     ers in active concert or participation with Defendant, from engaging in any acts that
24
     constitute infringement, inducement of infringement, or contributory infringement of
25
     the Gliding Disk Patents.
26

27

28

     Complaint                               18        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 19 of 20 Page ID #:19



 1
           d.      That this Court order an accounting, including a post-verdict accounting,
 2
     to determine the damages to be awarded to Plaintiff as a result of Defendants’ in-
 3
     fringement.
 4
           e.      For an order finding that Defendants have infringed the Trademark US
 5
     Registration Number 3285762 and how such infringement was willful;
 6
           f.      For an order temporarily, preliminarily and permanently enjoining De-
 7
     fendants, their officers, directors, agents, servants, affiliates, employees, subsidiaries,
 8
     divisions, branches, parents, attorneys, representatives, and all others acting in concert
 9
     or privity with any of them, from infringing the Trademark US Registration Number
10
     3285762, and from inducing others to infringe such Mark;
11
           g.      For an order temporarily, preliminarily and permanently enjoining De-
12
     fendants, their officers, directors, agents, servants, affiliates, employees, subsidiaries,
13
     divisions, branches, parents, attorneys, representatives, and all others acting in con-
14
     cert or privity with any of them, from infringing the Trademark US Registration
15
     Number 3285762, and from inducing others to infringe this Mark;
16
           h.      Defendants be ordered to cease offering for sale, marketing, promoting,
17
     and selling and to recall all Infringing Accused Products, or any other goods bearing
18
     the Infringing Marks or any other confusingly similar imitation of Plaintiff’s Marks
19
     that are in Defendants’ possession or have been shipped by Defendants or under its
20
     authority, to any customer, including, but not limited to, any wholesaler, distributor,
21
     retailer, consignor, or marketer, and also to deliver to each such store or customer a
22
     copy of this Court’s order as it relates to said injunctive relief against Defendants;
23
           i.      Plaintiff be awarded all damages caused by the acts forming the basis of
24
     this Complaint, except where such damages are not otherwise available under Cali-
25
     fornia Business & Professions Codes §§17200 and 17500. As to those sections, Plain-
26
     tiff seeks a disgorgement of all profits and restoration to consumers of those monies
27
     received through Defendants’ unfair competition;
28

     Complaint                               19        SAVVIER FITNESS, LLC v.. TAR-
                                                                          GET, et al.
Case 2:20-cv-07708-PA-GJS Document 1 Filed 08/24/20 Page 20 of 20 Page ID #:20



 1
              j.    Based on Defendants’ knowing and intentional use of a confusingly simi-
 2
      lar imitation of the Plaintiff’s Mark, the damages awarded be trebled and the award
 3
      of Defendants’ profits be enhanced as provided for by 15 U.S.C. § 1117(a);
 4
              k.    Defendants be required to pay to Plaintiff the costs and reasonable attor-
 5
     neys’ fees incurred by Plaintiff in this action pursuant to 35 U.S.C. § 285 and pursu-
 6
     ant to 15 U.S.C. § 1117(a) and other applicable law and the state statutes cited in this
 7
     Complaint;
 8
              l.    This Court find that Defendants' infringement and actions render this case
 9
      an exceptional case within the meaning of 35 U.S.C. § 285 and that Plaintiffs be
10
      awarded attorneys' fees;
11
              m.    Plaintiff be awarded prejudgment and post-judgment interest on all mone-
12
      tary awards;
13
              n.    Plaintiff be awarded a declaration of Judgment under 28 U.S.C. §2201.
14
              o.    Plaintiff be awarded costs of suit; and
15
              p.    Plaintiff be granted such other and further relief as the Court deems just
16
              and proper.
17
              JURY DEMAND
18
              Plaintiff hereby demands that all issues be tried by a jury under FED. R. CIV. P.
19
     38(b).
20

21
     Dated: August 24, 2020                COSTALAW
22
                                           /Joseph P. Costa/
23
                                           ATTORNEY FOR PLAINTIFF SAVVIER FIT-
24
                                           NESS LLC
25

26

27

28

     Complaint                                20        SAVVIER FITNESS, LLC v.. TAR-
                                                                           GET, et al.
